The offense is transporting intoxicating liquor; the punishment confinement in the penitentiary for two and one-half years.
The record is before us without a statement of facts. We find some exceptions to the court's charge, but we are unable to appraise them in the absence of statement of facts. There is also in the record a bill of exception complaining of the refusal of the trial court to change the venue. It appears that appellant's application for a change of venue was properly controverted by the state. In the order overruling the motion it is recited that evidence was heard thereon. Such evidence is not set forth in the bill of exception, although we have before us a purported statement of the facts heard upon the application. This statement was not approved by the trial judge. Hence it is not entitled to consideration.
The judgment recites that appellant has been adjudged to be guilty of transporting liquor. The judgment is reformed in order it may be shown in conformity with the indictment, charge of the court and verdict of the jury, that appellant is adjudged to be guilty of transporting intoxicating liquor. The sentence is in proper form.
As reformed, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 605